DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,549,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a mere broadening of the previously allowed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor US 2018/0162660 in view of Nammoto et al. US 2016/0272354.
Saylor discloses a system comprising:
(Re claim 1,14,20) “a communication interface” (para 0136). “a processor … data associated with a plurality of items” (para 0168). “generate … a plan to stack the items … destination location” (para 
Saylor does not disclose second order sensors to snug the item into a final position.
Nammoto teaches second order sensors to snug the item into a final position (abstract, para 0010-0011, figure 5).
It would have been obvious to one skilled in the art to modify the system of Saylor to include second order sensors to snug the item into a final position because it allows for precise packing and placement of items.
(Re claim 2,15) “destination location comprises a pallet, box, or other receptacle” (para 0134).
(Re claim 3,16) “plurality of items includes sensor data for at least a subset of the items” (para 0168-0169).
(Re claim 4,17) “sensor data includes one or more of image data, weight data, force data, size data, dimension data” (para 0168-0169).
(Re claim 5,18) “plurality of items includes one or both of item and item type data for at least a subset of items” (para 0168-0169).
(Re claim 6) “item type data includes optical or other scanner output” (para 0136, 0168-0169).
(Re claim 7,19) “determining … subset a corresponding model for the item … plan … item” (para 0169).
(Re claim 9) “use the robotic arm to determine an attribute of at least one item” (para 0168-0169).
	(Re claim 10) “detect instability … one or more items and to adjust one or bother of the plan and placement … more stable” (para 0174).

	(Re claim 12) Saylor discloses putting groups or items and multiple orders in groups on a single pallet. 
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor/Nammoto in view of Huang et al. US 5,908,283.
(Re claim 8) Saylor/Nammoto discloses the system as rejected above and measuring package data or using pre-entered package date.
Saylor/Nammoto does not disclose measuring and storing package data in a library.
Huang teaches measuring and storing package data in a library (col 10-11 lines 66-10).
It would have been obvious to one skilled in the art to modify the system of Saylor/Nammoto to include storing package data in a library because it automatically updates known package data so that every package does not need to be measured.
(Re claim 13) Saylor/Nammoto discloses the system as rejected above.
Saylor/Nammoto does not disclose detecting an obstacle and adjusting a trajectory of the item to go along or around the obstacle.
Huang teaches detecting an obstacle and adjusting a trajectory of the item to go along or around the obstacle (col 11 lines 11-20).
It would have been obvious to one skilled in the art to modify the system of Saylor/Nammoto to include detecting an obstacle and adjusting a trajectory of the item to go along or around the obstacle because it prevents possible damage to the products or the system.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651